1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   YOCHA DEHE WINTUN NATION,         No.   2:19-cv-00025-JAM-AC
     VIEJAS BAND OF KUMEYAAY
12   INDIANS, and SYCUAN BAND OF
     THE KUMEYAAY NATION,
13                                     ORDER DENYING THE CALIFORNIA
                   Plaintiffs,         GAMING ASSOCIATION’S MOTION FOR
14                                     RECONSIDERATION
          v.
15
     GAVIN NEWSOM, Governor of
16   California, and the STATE OF
     CALIFORNIA,
17
                   Defendants.
18

19       On January 3, 2019, the Yocha Dehe Wintun Nation, Sycuan

20   Band of the Kumeyaay Nation, and Viejas Band of Kumeyaay Indians

21   (collectively “Plaintiffs” or “Tribes”) filed a complaint against

22   the State of California and Governor Gavin Newsom (collectively

23   “Defendants”).   Compl., ECF No. 1.   Plaintiffs alleged Defendants

24   breached their Tribal-State Compacts and the covenants of good

25   faith and fair dealing implied therein.   See Compl. ¶¶ 124-135.

26   Shortly thereafter, Defendants filed a motion to dismiss, and the

27   California Gaming Association (“CGA”) filed a motion to

28   intervene.   Defs.’ Mot. to Dismiss, ECF No. 17; CGA’s Mot. to
                                      1
1    Intervene, ECF No. 11.     The Court granted Defendants’ motion to

2    dismiss, finding Plaintiffs failed to state a claim upon which

3    relief could be granted.    Order, ECF No. 29.     Absent a pending

4    case or controversy, the Court sua sponte denied CGA’s motion to

5    intervene as moot.

6         CGA now contends the Court must reconsider its prior order.1

7    Mot. for Reconsideration (“Mot.”), ECF No. 31.       Plaintiffs oppose

8    the motion.   Opp’n, ECF No. 41.    Defendants do not.    Statement of

9    Non-opp’n, ECF No. 42.     For the reasons set forth below, the

10   Court DENIES CGA’s motion for reconsideration.

11

12                                I.   OPINION

13        A.   Legal Standard

14        Federal Rule of Civil Procedure 59(e) allows parties to

15   file a motion “to alter or amend a judgement” within 28 days of

16   entry of judgment.     Fed. R. Civ. Proc. 59(e).    Rule 59(e)

17   “offers an extraordinary remedy, to be used sparingly in the

18   interests of finality and conservation of judicial resources.”

19   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003).

20   “[A]bsent highly unusual circumstances,” a district court will
21   not grant a motion for reconsideration unless (1) it is

22   presented with newly discovered evidence; (2) the Court

23   committed clear error; or (3) there was an intervening change in

24   the controlling law.     389 Orange Street Partners v. Arnold, 179

25   F.3d 656, 665 (9th Cir. 1999).     Parties may not use Rule 59(e)

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for August 13, 2019.
                                      2
1    motions “to raise arguments . . . for the first time when they

2    could reasonably have been raised earlier in the litigation.”

3    Kona Enters v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

4    2000).

5        B.      Analysis

6        CGA argues the Court committed clear error in light of

7    Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053, 1066 (9th

8    Cir. 2018); W. Coast Seafood Processors Ass’n v. NRDC, 643 F.3d

9    701, 704 (9th Cir. 2011); Canatella v. California, 404 F.3d 1106,

10   1109 n.1 (9th    Cir. 2005); and United States v. Ford, 650 F.2d

11   1141, 1143 (9th Cir. 1981).     CGA interprets these cases to stand

12   for the proposition that dismissal of a case does not moot a non-

13   party’s motion to intervene so long as a party “kept the

14   underlying action alive by filing a notice of appeal.”         Mot. at 1

15   (quoting Canatella, 404 F.3d at 1109 n.1).       The Court does not

16   agree with CGA’s reading of these cases.

17       The procedural posture of this case materially distinguishes

18   it from Allied Concrete & Supply Co., W. Coast Seafood Processors

19   Ass’n, Canatella, and Ford.     The district courts in those cases

20   denied proposed-intervenors’ motions to intervene on non-mootness
21   grounds.    The proposed intervenors appealed.    Subsequently, the

22   underlying actions were dismissed—either voluntarily or by court

23   order.     The proposed intervenors’ pending appeals raised the

24   question of whether dismissal of the underlying suits mooted the

25   appeals.    In W. Coast Seafood Processors, 643 F.3d at 704 and

26   Ford, 650 F.2d at 1142-43, the Ninth Circuit held the proposed
27   intervenors’ appeals became moot when the underlying suits were

28   dismissed and neither party appealed the dismissal.       In
                                        3
1    Canatella, however, a party to the underlying action appealed the

2    lower court’s dismissal.   404 F.3d at 1109 n.1.     The Ninth

3    Circuit found, in that context, that the proposed intervenor’s

4    appeal likewise remained a live controversy.       404 F.3d at 1109

5    n.1.   Allied Concrete & Supply Co., 904 F.3d at 1066 extended

6    Canatella, holding that “a potential petition for rehearing or

7    certiorari keeps a case alive for the purpose of appealing a

8    motion to intervene.”

9           Following Allied Concrete & Supply, the appeal of a motion

10   to intervene satisfies Article III’s “case or controversy”

11   requirement so long as parties to the underlying action have an

12   avenue for challenging the district court’s dismissal.       904 F.3d

13   at 1066-67. A reviewing court may ultimately reverse the lower

14   court’s dismissal; in which case, the propriety of a non-party’s

15   ability to intervene is also at issue.       See id.; see also

16   Canatella, 404 F.3d at 1109 n.1.       But neither Allied Concrete &

17   Supply nor Canatella spoke to the question of whether a district

18   court—having dismissed a case in its entirety—should adjudicate a

19   motion to intervene simply because one of the parties appealed

20   that dismissal.   Indeed, this Court found no basis for doing so
21   when it denied CGA’s motion as moot in its June 18, 2019 order.

22   Unlike in Allied Concrete & Supply, Plaintiffs do not contend the

23   Court’s dismissal bars CGA from appealing its motion to

24   intervene.   In fact, Plaintiff’s concede CGA could renew its

25   motion to intervene if the Ninth Circuit reversed this Court’s

26   dismissal.   See Opp’n at 2.   The Court’s June 18 order only
27   prevents CGA from participating in Plaintiffs’ pending appeal.

28   But nothing in CGA’s motion suggests it is entitled to that type
                                        4
1    of participation.

2        CGA has not demonstrated that the Court committed clear

3    error when it denied CGA’s motion to intervene as moot.

4    Moreover, CGA did not contend that newly-discovered evidence or

5    an intervening change in the controlling law warranted

6    reconsideration.    Accordingly, CGA’s motion is DENIED.

7

8                                II.   ORDER

9        For the reasons set forth above, the Court DENIES CGA’s

10   motion for reconsideration.

11       IT IS SO ORDERED.

12   Dated: September 9, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        5
